Citation Nr: 0110858	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-04 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for lung cancer, for 
the purpose of accrued benefits.

2.  Entitlement to service connection for cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to 
December 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from March 1997 and August 1999 rating 
decisions of the Houston, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the March 1997 rating 
decision, the RO denied service connection for cause of the 
veteran's death.  In the August 1999 rating decision, the RO 
denied service connection for lung cancer, claimed as a 
result of exposure to ionizing radiation, for the purpose of 
accrued benefits.

In April 1999, the appellant and her son testified at a 
personal hearing before the undersigned Board Member; a 
transcript of which has been associated with the claims file.

In July 1999, the Board remanded the above claims to the RO 
for additional development of the record and due process 
considerations.  However, it is again necessary for the Board 
to return this case to the RO in order to ensure that the 
appellant's right to due process is preserved.

The issue of entitlement to service connection for colon 
cancer, claimed as a result of exposure to ionizing 
radiation, for the purpose of accrued benefits will also be 
addressed in the remand.


REMAND

As stated above, recently enacted legislation has eliminated 
the requirement for a well grounded claim, enhanced VA's duty 
to assist a claimant in developing the facts pertinent the 
claim, and expanded the VA's duty to notify the appellant and 
representative, if any, concerning the aspects of claim 
development.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); Veterans Benefits 
and Health Care Improvement Act of 2000, Pub. L. No. 106-419, 
§ 104 (2000).

Under the new legislation, VA has a duty to assist the 
claimant when he or she adequately identifies and authorizes 
VA to obtain relevant records.  If VA is unable to obtain the 
records, it must notify the claimant that it was unable to 
obtain the records and the efforts it took to obtain them.  
Id. 

Following the appellant's submission of her claim for service 
connection for cause of the veteran's death, the RO informed 
her that she needed to complete an NA Form 13055.  The 
appellant complied with the RO's request.  In the NA Form 
13055, she indicated that the veteran had been treated for 
cancer from April 1951 to June 1953 at the VA facility in 
Cleveland, Ohio, from January 1954 to December 1956 at the VA 
facility in Columbus, Ohio, and from March 1981 to January 
1996 from the VA facility in Houston, Texas.  At the April 
1999 Board hearing, the appellant stated she had attempted to 
obtain the older VA records but had been unable.  The RO has 
not attempted to obtain these records, and therefore this is 
one of the bases this case must be remanded for the RO.

Additionally, the new legislation states that following the 
submission of a complete or substantially complete 
application, the Secretary shall notify the claimant of any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  Id.  
As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with its duty to assist, will 
attempt to obtain on behalf of the claimant.  Id.  Such 
notification has not been done in connection with the 
appellant's claim for service connection for cause of the 
veteran's death.  In this context, the appellant should be 
notified and given an opportunity to submit any additional 
information which might confirm that the veteran was exposed 
to ionizing radiation during his period of active duty 
service.  This is another basis that this case must be 
remanded to the RO for further development.

Finally, the Board notes that at the time it remanded the 
claims on the title page in July 1999, it noted the veteran 
had had a claim pending for service connection for colon 
cancer at the time of his death and that the appellant's 
claim for service connection for cause of the veteran's death 
was also considered a claim for service connection for colon 
cancer for the purpose of accrued benefits.  The Board 
referred this claim to the RO for appropriate action.  The 
record reflects the RO has not taken any action as to this 
claim, which is why the Board has addressed this claim in the 
remand.  In this regard, the Board finds significant that the 
record on appeal indicates an etiological relationship 
between the veteran's fatal lung and colon cancers.  As such, 
the claims for service connection for colon cancer and for 
lung cancer, for the purpose of accrued benefits, are 
inextricably intertwined with each other, as well as with the 
issue of entitlement to service connection for cause of the 
veteran's death.  Thus, the final outcome of the accrued 
benefits claims could materially affect the result of the 
claim for service connection for cause of the veteran's 
death.  See, e.g., Moffit v. Brown, 10 Vet. App. 214, 222 
(1997).  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should contact the appellant 
and ask her to provide a list of the 
dates and locations of all VA or non-VA 
treatment for the veteran's colon and 
lung cancers, from veteran's discharge 
from service to date of his death.  The 
RO should take appropriate steps to 
obtain copies of all of the veteran's 
records of treatment or hospitalization 
from any VA facilities so identified, as 
well as any additional records of 
treatment from any other source 
identified by the appellant, which are 
not already in the claims file, and 
associate them with the record.  In this 
regard, the RO should specifically 
request the records of treatment for the 
veteran's cancer from April 1951 to June 
1953 at the VA facility in Cleveland, 
Ohio; from January 1954 to December 1956 
at the VA facility in Columbus, Ohio; and 
from March 1981 to January 1996 from the 
VA facility in Houston, Texas.  If the RO 
is unable to obtain any of the records 
identified by the veteran, it should 
follow the proper procedures under the 
Veterans Claims Assistance Act.

2.  The RO should also give the appellant 
the opportunity to provide any additional 
information, which might confirm the 
veteran's claimed exposure to ionizing  
radiation in service.

3.  With the additional information 
obtained and the evidence currently of 
record, the RO should refer the veteran's 
claims file to an appropriate VA 
specialist, to determine whether the 
veteran's fatal colon and lung cancers 
had their onset during the veteran's 
period of active military or within one 
year following his discharge from 
service, or whether the cancers were 
caused by any incident that occurred 
during the veteran's period of service.  
The claims folder must be made available 
to the VA specialist for review in 
conjunction with the study of this case.  
A complete rationale for any opinion 
expressed should be included in the 
medical on report, to include the 
evidence in the record upon which the 
examiner bases the opinion.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

5.  The RO and the appellant are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

6.  The RO should then undertake 
appropriate development of the 
appellant's claim for service connection 
for colon cancer, claimed as a result of 
exposure to ionizing radiation, for the 
purpose of accrued benefits, starting 
with the issuance of a rating decision.

If the decision is favorable, the RO 
should readjudicate the issue of 
entitlement of service connection for 
lung cancer, claimed as a result of 
exposure to ionizing radiation, for the 
purpose of accrued benefits.  

If the decision is unfavorable and the 
appellant files a notice of disagreement, 
the RO should then develop the issue of 
entitlement to service connection for 
colon cancer, claimed as a result of 
exposure to ionizing radiation, for the 
purpose of accrued benefits, in 
accordance with appellate procedures.

7.  Thereafter, the RO should readjudicate 
the appellant's claim for entitlement to 
service connection for cause of the 
veteran's death, to include consideration 
of whether lung cancer and/or colon cancer 
was (1) as a result of exposure to 
ionizing radiation and (2) incurred in or 
aggravated by service under 38 U.S.C.A. § 
1110 (West 1991) and 38 C.F.R. § 3.303(d) 
(2000).  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994). 

If the benefits sought on appeal remain denied, the appellant 
and her representative, if any, should be provided with a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the appellant's VA claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 

